Case 6:20-bk-02725-LVV Doc14 Filed 10/26/20 Page1of1

 

STATE OF FLORIDA
COUNTY OF Seer role
BEFORE ME, the undersigned authority, personally appeared Joseph Edward Hudick,

who, after being first duly sworn, deposes and on oath says:

l. My name is Joseph Edward Hudick. | am over the age of 18 and give this affidavit,

2. lam making this affidavit in support of my request to reaffirm the Mortgage Loan
held by Wells Fargo.

3. | have been advised and am aware of all risks associated with entering into a

reaffirmation agreement,
| can afford the monthly payment of $910.22 to Wells Fargo.
The property at 128 Pine Crest Drive Sanford, FL has substantial equity.

oa

doseph Edward udick

ba

State of Florida
County of — Semircle

Signed and sworn to (or affirmed) before me on lof 26/2022 (date) by

Soseen FowARO Huprce. , who proved to me on the
basis of satisfactory evidence to be the person(s) who appeared before me

 

Personally Known or

 

_X Produced Identification Type of ID Floesns PAUEL (iceece

_ Signature of notary public

  
 

(Name of notary, typed, stamped or printed)

 

Nolary Puble State of Flora

Adison Lee Guenther
My Comteasion HH O01 See
Eames O8/1uro24

 

Page | of 1
